DETAILED ACTION
	Claims 12-18, 28-30, 32-38, 42, 43, 46, and 47 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US2017/057385 filed on October 19, 2017, which claims benefit of 62/410,230 filed on October 19, 2016 is acknowledged in the instant application.
Information Disclosure Statement
	There are no Information Disclosure Statements filed in the instant application file.
Specification
The disclosure is objected to because of the following informalities: In paragraph 176 on page 34 of the disclosure as filed, the heading states “Conversion of TP-434-Frebase to TP-434-046 Form B.”  However, Freebase is misspelled as Frebase.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 12-18, 28-30, 32-38, 42, 43, 46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to two particular crystalline forms of eravacycline, Form B and Form J, wherein each form may include the presence of any solvent, especially water and ethanol, in the crystal lattice.  However, as evidenced in the disclosure via the TGA data, there are mass losses that indicate the presence of volatiles in the crystal that are consistent with solvates.  In fact, the data for each form shows a substantial quantity of water and ethanol in the crystal lattice.  See Example 2, pages 34-37 and paragraphs 192-194, pages 38-40 of the disclosure as filed.  The disclosure also states that variable hydrates and solvates may display peak variances greater than 0.2° theta, which shows that the instantly claimed forms have a fixed number of water molecules for both forms and ethanol for Form I in the unit cell.  See paragraph 163, page 31 of the disclosure as filed.  Therefore, the person of skill in the art would not determine that the Applicant was in possession of all solvates and hydrates as currently allowed for by the instant claims.  
This rejection may be overcome by properly identifying the solvates and their proportion in the crystal lattice and/or unit cell.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially in accordance" in claims 18 and 35 is a relative term which renders the claim indefinite.  The term "substantially in accordance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At most, paragraph 39 of the specification as filed attempts to define term, but the definition is defined in a relative term that the pattern may be identical or may be “somewhat different.”  The definition then goes on to state that a pattern that is somewhat different may not necessarily show each of the lines of the pattern and/or may show a slight change in appearance or intensity or position of the lines.  There is no standard that is provided in the definition as to how each of these provisions of the definition are to be interpreted.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims require at least 5 peaks from a selection of 12 different peaks for claim 14 and 11 different peaks for claim 30.  However, the list of peaks includes those in parent claims 12 and 28, such that three of the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
	Claims 12-18, 28-30, 32-38, 42, 43, 46, and 47 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626